Citation Nr: 1451564	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable disability rating for cellulitis and lymphangitis of the right leg.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1943 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, continued a noncompensable rating for the Veteran's service-connected cellulitis and lymphangitis.  The Veteran disagreed with this decision and perfected an appeal.  The Veteran's substantive appeal included the following claims: entitlement to an initial compensable disability rating for posttraumatic stress disorder (PTSD); entitlement to an initial compensable disability rating for bilateral hearing loss; entitlement to a compensable disability rating for cellulitis and lymphangitis of the right leg; and entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected PTSD.

After the Veteran's substantive appeal, the Board issued a decision in April 2013, denying all four claims.  The Veteran appealed the Board's April 2013 decision, with the exception of the entitlement to an initial compensable disability rating for PTSD claim, to the United States Court of Appeals for Veterans Claims (Court).  By a memorandum decision dated in March 2014, the Court affirmed the Board's decision on initial compensable disability rating for bilateral hearing loss, and entitlement to service connection for hypertension.  However, the Court vacated the Board's decision on entitlement to a compensable disability rating for cellulitis and lymphangitis of the right leg and remanded the matter for readjudication.

In its memorandum decision, the Court identified a deficiency in the Board's analysis in its denial for a compensable rating for cellulitis and lymphangitis of the right leg.  More specifically, in its April 2013 denial, the Board had relied on a January 2012 VA examination, which had indicated that the Veteran had been treated with oral or topical medications in the past 12 months for any skin conditions, and which said in detail that the Veteran took penicillin for a month.  The Board's position was that the examiner referred to the penicillin that the Veteran took for a month while in service, not within the last 12 months.  The Court disagreed and held that the Board failed to explain its finding that the treatment was given only during service.  As a result, the Court remanded this issue to the Board.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  While the VBMS does not contain any documents at the moment, a review of the documents in Virtual VA reveals that they contain duplicative documents.  
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have dermatitis or eczema, and his cellulitis and lymphangitis of the right leg did not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for cellulitis and lymphangitis of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2002, 2008, 2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction (AOJ), VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The RO provided the Veteran pre-adjudication notice by a letter dated in January 2009.  This letter notified the Veteran as to what information and evidence was needed to satisfy his increased rating claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to his claim, and provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Therefore, the letter meets the Pelegrini and Dingess/Hartman content of notice requirements (as applicable), as well as the VCAA's timing of notice requirement.  Moreover, the record shows that the Veteran was represented by a private attorney throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records (STRs), assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations for the cellulitis and lymphangitis claim, obtained medical opinions as to the severity of the disability, and afforded the Veteran the opportunity to give testimony before the Board although he declined to do so.  The Board notes that the examinations provided for the Veteran's skin condition are adequate because they are based on a full review of the record, interview of the Veteran, and a full physical examination, with complete findings.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no evidence or argument in the record, suggesting that the examinations are inadequate.      

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  
Thus, the Board finds that VA has fully satisfied the duty to notify and assist, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of the claim adjudicated herein.

II. Analysis

The Veteran's January 1946 separation examination shows that he suffered from cellulitis and lymphangitis in 1944 and 1945.  He submitted a claim for service connection for cellulitis and lymphangitis immediately after service and while the RO initially denied service connection for cellulitis and lymphangitis by rating decision dated in March 1946 (finding no current disability), the RO subsequently granted service connection for cellulitis and lymphangitis of the right leg by rating decision dated in April 1948 and assigned a noncompensable disability rating effective January 30, 1946, the day after the Veteran's discharge from military service.

The Veteran filed a claim for an increased rating for his cellulitis and lymphangitis of the right leg in July 2008.

Disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2 (2014); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  

When rating the service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  "Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's cellulitis and lymphangitis of the right leg is currently rated under 38 C.F.R. § 4.118, DCs 7899-7806.  DC 7899 indicates that the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  Under DC 7806 disorders of the skin will be rated as follows: More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period will result in a 60 percent evaluation.  20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period will result in a 30 percent evaluation.  At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period will result in a 10 percent evaluation.  Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period will result in a non-compensable evaluation.  38 C.F.R. § 4.118, DC 7806.  

The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran submitted his claim in July 2008 and has not requested such consideration.

Evidence relevant to the current level of severity of the Veteran's cellulitis and lymphangitis of the right leg includes VA skin examinations dated in January 2009 and January 2012.  During the January 2009 VA examination, the Veteran reported that he was diagnosed with recurrent cellulitis and lymphangitis since 1944.  The skin disease did not involve any area that was exposed to the sun.  There was no exudation, ulcer formation, itching, shedding, or crusting.  The Veteran denied treatment over the past 12 months.  He reported that he had not used UVB, intensive light therapy, PUVA, or electron beam therapy for his condition.  The Veteran reported the following functional impairments:  his leg stiffens up, especially when his feet were wet.  At one time he could not walk or work for two weeks, however, nothing severe had happened recently.  

On physical examination of the skin, there were no signs of skin disease:  acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis present.  There was also no scar present.  On physical examination of the lymphatic system, there was no evidence of lymphadenopathy, hepatomegaly, signs of bleeding, splenomegaly, evidence of superior vena cava syndrome, or jaundice.  There were no signs of anemia.  Breath sounds were symmetric, there were no rhonchi or rales, and expiratory phase was within normal limits.  There was no tenderness of the abdomen and liver and spleen were not palpable.  Bowel sounds were normal and there were no ascites.  The examiner continued the diagnosis of cellulitis and lymphangitis of the right leg and indicated that there was no change in the diagnosis.  The examiner noted that the Veteran's cellulitis and lymphangitis of the right leg was in remission and that there were no signs or recurrent symptoms of cellulitis or lymphadenitis.  

During the January 2012 VA examination, the examiner continued the diagnosis of cellulitis and lymphangitis.  The Veteran reported that he had an infection of the right leg during his military service and was put on Penicillin for a month.  It was noted that the Veteran's skin disorder did not cause scarring or disfigurement of the head, face, or neck.  There were no benign or malignant neoplasms and the Veteran did not have any systemic manifestations due to any skin diseases.  It was also noted that the Veteran had been treated with oral or topical medications in the past 12 months for a skin condition.  The examiner noted that the oral medication was penicillin, which was used for infection.  It was noted that the Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran also denied any debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  It was also noted that the Veteran did not have any currently visible skin conditions.  Furthermore, it was noted that there was no benign or malignant neoplasm or metastasis related to any current skin disorder.  The examiner noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to his cellulitis and lymphangitis.  Finally, the examiner noted that the Veteran's skin disorder did not impact his ability to work.

Given the evidence of record, the Board finds that a compensable disability rating for cellulitis and lymphangitis of the right leg is not warranted.  As noted above, the January 2009 VA examiner found that the Veteran's cellulitis and lymphangitis of the right leg was in remission and that there were no signs or recurrent symptoms of cellulitis or lymphadenitis.  Also, the January 2012 examiner noted that the Veteran's cellulitis and lymphangitis of the right leg was resolved.  The examiner also noted that the Veteran had been treated with oral or topical medication in the last twelve months, and that the medication used for this treatment was penicillin.  In vacating and remanding the Board's April 2013 decision, the Court requested that the Board explain why the Veteran is not qualified for a compensable rating, given that the Veteran has been treated with penicillin in the last twelve months.  

The Board notes that the Veteran's treatment with penicillin in the last twelve months, as noted by the January 2012 examiner, does not warrant a compensable rating.  As noted previously, a 10 percent rating under DC 7806 is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or when there is intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  In this case, the Veteran does not have at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of any exposed areas that were affected by the cellulitis and lymphangitis.  Although the January 2012 examiner noted that the Veteran has been treated with penicillin for a period of one month both during service, and in the last 12 months, this does not warrant a compensable rating because penicillin is not classified as either a corticosteroid or other immunosuppressive therapy.  See Dorland's Illustrated Medical Dictionary, 31st edition.  

Therefore, because the Veteran's resolved cellulitis and lymphangitis of the right leg does not meet the percentage requirements for a compensable rating under DC 7806, and because he has not received intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12 month period (penicillin is not a corticosteroid or an immunosuppressive drug), the claim for a compensable rating under DC 7806 must be denied.  

The Board has also considered whether a higher rating is warranted under a different DC, but found that there is no other DC under which the Veteran could get a compensable rating.  DCs 7800-7805 are not applicable because the Veteran does not have any scars as noted by the January 2012 examiner.    

The Board notes that in assessing the severity of the Veteran's disability under consideration, it has considered the Veteran's reported symptoms and assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating under the applicable DC herein are the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher rating for the Veteran's disability during the pertinent appeal period.

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's disability has reflected so exceptional or so unusual a picture as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.'  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Board finds that schedular criteria are adequate to rate the Veteran's disability at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and a higher rating is warranted for a more significant functional impairment, which the Veteran does not have.  Notably, there is no medical indication or argument that the applicable criteria are inadequate to rate his service-connected disability under consideration at any pertinent point.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board points out that if the Veteran or the record reasonably raises a question as to whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel of the claim for higher rating is the matter of the Veteran's entitlement to a total disability rating for individual unemployability (TDIU) due to the disability under consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board notes that the record contains no information that indicates that the Veteran is unemployed or incapable of sustaining a substantially gainful occupation due to his service-connected disability.  On the contrary, the record indicates that the Veteran is not working because he is retired.  Also, both the January 2009 and the January 2012 examiners stated that the Veteran's condition did not impact his ability to work.  As such, the Board finds that the issue of TDIU has not reasonably been raised, and thus, need not be addressed.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher ratings during the relevant time period at issue, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

	(CONTINUED ON NEXT PAGE)






ORDER

A compensable disability rating for cellulitis and lymphangitis of the right leg is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


